NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AARON L. APODACA,                               No. 19-16765

                Plaintiff-Appellant,            D.C. No. 1:18-cv-00083-DAD-JDP

 v.
                                                MEMORANDUM*
S. SPEIDELL, B Complex Captain in
Charge of Staff; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                            Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      California state prisoner Aaron L. Apodaca appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging First, Eighth, and

Fourteenth Amendment violations. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo a dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Apodaca’s action because Apodaca

failed to allege facts sufficient to state a plausible claim for relief. See Hebbe v.

Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are

liberally construed, a plaintiff must allege facts sufficient to state a plausible

claim); see also Turner v. Safley, 482 U.S. 78, 89-91 (1987) (a prison regulation

impinging on First Amendment rights is valid if it is reasonably related to

legitimate penological interests); Wolff v. McDonnell, 418 U.S. 539, 563-68 (1974)

(due process requirements for prison disciplinary proceedings); Walker v. Beard,

789 F.3d 1125, 1138 (9th Cir. 2015) (elements of a free exercise claim); Watison v.

Carter, 668 F.3d 1108, 1112-13 (9th Cir. 2012) (requirements for cruel and

unusual punishment claim); Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir.

2005) (elements of a First Amendment retaliation claim in the prison context).

      We reject as unsupported by the record Apodaca’s contentions that

defendants punished him because of his disability and that the district court held

him to a higher standard as a pro se plaintiff.

      We do not consider allegations raised for the first time on appeal. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            2                                        19-16765